DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This action is in response to the Response to Election / Restriction received  on September 19, 2022. Claims 1-14 and 74-83 are currently pending. Claims 1-14 are withdrawn from further consideration. 

Election/Restrictions
Claims 1-14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on September 19, 2022. The traversal is on the ground(s) that non-elected Species O (Figure 4C) has the same scope as elected Species N (Figure 4B).  This is found persuasive, therefore Figures 4C and 4B represent the same embodiment.
The requirement is still deemed proper and is therefore made FINAL.

Claim Objections
Claim 74 is objected to because of the following informalities:
In line 6, it appears “expanded, in to” should read “expanded into”.  
In line 7, it appears “the device” should read “the collapsed workspace device”.
In line 8, it appears “the opening” should read “the single opening”.
In line 10, it appears “said cavity” should read “said abdominal cavity”. 
In line 10, it appears “the device” should read “the collapsed workspace device”.
In line 12, it appears “the subject body” should read “the subject’s body”.
In line 13, it appears “said device” should read “the collapsed workspace device”. 
Claim 76 is objected to because of the following informalities:
In line 2, it appears “inflatable chamber, and comprising rigidifying the inflatable chamber” should read “inflatable chamber and comprises rigidifying the at least one inflatable chamber”.
Claim 77 is objected to because of the following informalities:
	In line 2, it appears “chambers, and wherein said expanding comprising inflating” should read “chambers and wherein said expanding comprises inflating said two or more contiguous inflatable chambers”. 
Claim 78 is objected to because of the following informalities:
In lines 2 and 3, it appears “comprising rigidifying the device using the rigidizer.” should read “comprises rigidifying the collapsed workspace device using the at least one rigidizer.”
Claim 79 is objected to because of the following informalities:
In line 2, it appears “said cavity is received into said dev ice.” should read “said abdominal cavity is received into said collapsed workspace device”.
Claim 81 is objected to because of the following informalities:
In lines 2-4, it appears “pressure, and comprising sealing, after the opening is removed from the body of the subject, to maintain a negative pressure differential between a workspace volume within the device” should read “pressure comprises sealing after the opening is removed from the subject’s body to maintain pressure differential between a workspace with the collapsed workspace device”.Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 74-83 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 74 recites the limitation "the pressure" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 74 recites the limitation "the expanded opening" in line 10.  There is insufficient antecedent basis for this limitation in the claim.
Claim 74 recites the limitation “the opening” in lines 11 and 13. It is unclear whether this refers to the single opening or the expanded opening in the same claim. There is insufficient antecedent basis for this limitation in the claim.
Claim 80 recites the limitation “the opening” in line 2. It is unclear whether this refers to the single opening or the expanded opening. There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 74, it is unclear how the opening is removed from outside a body of a subject since it appears to apart of the workspace device. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 74-83 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Augustine (GB 2495522-A).
Regarding claim 74, Augustine discloses a method of processing tissue in a laparoscopic manner (page 1, paragraphs 1-2), comprising:
inserting a collapsed workspace device (1, Figure 1) having an inflatable body having a wall (i.e., 3 outer wall) comprising a membrane (i.e. hollow body), a single opening (i.e. 8 orifice) in said membrane and at least one rigidizer (i.e., auxetic component) stiff enough to resist an external pressure of at least 5 mmHg (page 9, paragraph 3 and page 11, paragraph 1) above the pressure in said inflatable body when said inflatable body is expanded into an abdominal cavity (page 4, paragraph 3); expanding the collapsed workspace device to expand a cross sectional size of the single opening (page 4, paragraph 2); receiving tissue from said abdominal cavity into said collapsed workspace device via the expanded opening (i.e. access to the work site to perform a surgical procedure); removing said opening outside a body of a subject while keeping said at least one rigidizer inside the subject’s body (page 7, paragraph 1); inserting a laparoscopic tool into said collapsed workspace device through said opening (page 11, paragraph 3).
Regarding claim 75, Augustine discloses processing said tissue in said device by said laparoscopic tool (i.e. accessing a worksite created by the workspace device, page 11, paragraph 3).
Regarding claim 76, Augustine discloses wherein said at least one rigidizer comprises at least one inflatable chamber and comprises rigidifying the at least one inflatable chamber (i.e. multiple chambers 14, page 8, paragraphs 3-4).
Regarding claim 77, Augustine discloses wherein said at least one rigidizer comprises two or more contiguous inflatable chambers (14) and wherein said expanding comprising inflating said two or more contiguous inflatable chambers (page 17, paragraph 3).
Regarding claim 78, Augustine discloses rigidifying the collapsed workspace device using the at least one rigidizer (page 4, paragraph 5 -page 5, paragraph 2).
Regarding claim 79, Augustine discloses wherein the rigidifying occurs after the tissue from said abdominal cavity is received into said collapsed workspace device (page 13, paragraph 3).
Regarding claim 80, Augustine discloses wherein the rigidifying occurs after the opening is removed outside the body of the subject (page 13, paragraph 3).
Regarding claim 81, Augustine discloses wherein the abdominal cavity is inflated above atmospheric pressure comprises sealing after the opening is removed from the subject’s body to maintain a negative pressure differential between a workspace volume within the collapsed workspace device and the abdominal cavity (page 16, paragraph 2).
Regarding claim 82, Augustine discloses wherein the pressure in said inflatable body is the pressure of a workspace volume defined within the device when the device is expanded and rigidified by the rigidizer (page 12, paragraph 1).
Regarding claim 83, Augustine discloses wherein the tissue comprises at least one of the group consisting of a kidney, a uterus, a portion of a GI tract, and a tumor (page 14, paragraph 5).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIANA S JONES whose telephone number is (571)270-5963. The examiner can normally be reached Monday to Friday (8am to 5pm EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on 571-272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Diana Jones/Examiner, Art Unit 3775       

/KEVIN T TRUONG/Supervisory Patent Examiner, Art Unit 3775